DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al (US 2017/0066021).
Chien et al teach a method and apparatus as claimed.
The apparatus comprises a substrate holder (131, 156), an inlet (122), an ultra/mega/gigasonic device (114, 110, 154, 156), a controller (108).
The controller is disclosed as configured to control the ultra/mega/gigasonic device with different power levels and different frequencies at different times.
The method comprises application of chemical solutions, such as a conventional ammonia-peroxide (SC1) solution, to that turns the surfaces to hydrophilic by oxidizing the surfaces.

The application of ultra/mega/gigasonics is disclosed as conducted in continuous or pulse mode.
The treatment is disclosed for the claimed times.
The method is disclosed for cleaning substrates to remove contamination.
See entire document, especially Figures 1A-D, 2 and the related description and the description at [0010-33], [0043-45].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to cleaning methods and apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711